t c summary opinion united_states tax_court john thompson jr and desree thompson petitioners v commissioner of internal revenue respondent docket no 3094-14s filed date john thompson jr and desree thompson pro sese paul w isherwood peter r hochman and john chinnapongse for respondent summary opinion ashford judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed unless otherwise indicated all section references are to the internal continued pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax and an accuracy-related_penalty pursuant to sec_6662 of dollar_figure for the taxable_year after concessions the issue for decision is whether pursuant to sec_86 petitioners had taxable social_security income of dollar_figure for as a result of the worker’s compensation payments that petitioner john thompson jr received during that year we hold that they did background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in california at the time they filed their petition with the court hereafter references to petitioner in the singular shall denote john thompson jr continued revenue code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar petitioners failed to address in their pleadings and at trial respondent’s determination that they received income of dollar_figure from cancellation of indebtedness we thus deem petitioners to have conceded this issue see rule b respondent conceded the accuracy-related_penalty in its entirety at trial in petitioner suffered an injury while performing services as a postal worker for the u s postal service which necessitated several surgeries and resulted in his temporary inability to work petitioner received worker’s compensation benefits for this injury under the federal employees compensation act u s c secs through the department of labor office of workers’ compensation programs from date to date on date petitioner applied to the social_security administration ssa for supplemental_security_income ssi disability benefits in a notice of disapproved claim dated date ssa initially denied his application because he had too much income to be eligible for ssi however three months later ssa approved his application_for disability benefits effective date in a notice of award dated date the notice of award further states we have to consider workers’ compensation and or public disability payments when we figure a social_security_benefit the following will explain how these payments affect social_security_benefits for more information please read the enclosed pamphlet how workers’ compensation and other disability payments may affect your social_security_benefit the pamphlet explains how we reduce your social_security disability checks if the money which you would receive from social_security and workers’ compensation payments add up to more than percent of your monthly average current earnings we found that percent of your average current earnings is dollar_figure we have to take into account your workers’ compensation payment of dollar_figure when we figure your social_security_benefits because you receive this payment we are withholding the benefits you are due we are withholding your monthly social_security checks beginning date which is the first month when you were entitled to both social_security disability benefits and workers’ compensation payments petitioner never actually received ssi disability benefits in nevertheless ssa issued petitioner a form ssa-1099 social_security_benefit statement which reflected benefits paid in of dollar_figure attributable to workers’ compensation offset petitioners did not report any of this amount on their form_1040 u s individual_income_tax_return respondent determined that dollar_figure or of the worker’s compensation offset reported on petitioner’s form ssa-1099 should have been included as taxable social_security income the notice_of_deficiency mailed to petitioners on date reflects that determination petitioners timely petitioned this court disputing respondent’s determination contending that married taxpayers filing a joint_return whose modified_adjusted_gross_income plus one-half of their social_security_benefits exceeds dollar_figure must include up to a maximum of of their social_security_benefits in their gross_income see sec_86 b and c ssa never paid petitioner the reported ssi disability benefits social_security_benefits are not a component of worker’s compensation benefits and the worker’s compensation benefits petitioner received from the department of labor are otherwise not taxable discussion gross_income includes all income from whatever source derived unless specifically excluded sec_61 generally gross_income does not include amounts received under workmen’s compensation acts as compensation_for personal injuries or sickness sec_104 however sec_86 provides for the inclusion of social_security_benefits in gross_income and defines those benefits as any amount received by the taxpayer by reason of entitlement to a monthly benefit under the social_security act sec_86 in addition sec_86 provides that where a taxpayer receives less in social_security_benefits because he is instead receiving worker’s compensation benefits then the amount of worker’s compensation benefits that causes the reduction the so-called offset amount is treated as though it were a social_security_benefit for purposes of determining gross_income in other words taxable social_security_benefits include the amount of worker’s compensation payments to the extent that they reduce or offset the total social_security_benefits to which the recipient is entitled such offsets do not reduce the taxable_amount of social_security_benefits despite ssa not actually paying such benefits this result was specifically contemplated by congress see eg moore v commissioner tcmemo_2012_249 mikalonis v commissioner tcmemo_2000_281 willis v commissioner tcmemo_1997_290 sec_86 is unambiguous and its application to the undisputed facts of this case is clear petitioners stipulated that during petitioner received worker’s compensation benefits and that the ssi disability benefits that he was otherwise entitled to receive in were entirely offset on account of petitioner’s receipt since date of worker’s compensation benefits we acknowledge that if petitioner had not applied to ssa for ssi disability benefits then petitioners would not find themselves in the situation they are in now petitioners’ frustration is thus understandable but our role is to apply the tax laws as written see 85_tc_168 accordingly pursuant to sec_86 we sustain respondent’s determination that for petitioners had dollar_figure of taxable social_security income to reflect the foregoing decision will be entered for respondent as to the deficiency and for petitioners as to the accuracy-related_penalty under sec_6662
